     Case 5:20-cv-01126-JGB-SHK Document 43-2 Filed 09/03/20 Page 1 of 4 Page ID #:193



 1      Lars C. Golumbic, admitted pro hac vice
        Sarah M. Adams, admitted pro hac vice
 2      GROOM LAW GROUP, CHARTERED
        1701 Pennsylvania Ave. NW
 3      Washington, DC 20006
        Tel: (202) 857-0620
 4      Fax: (202) 659-4503
        Email: lgolumbic@groom.com
 5              sadams@groom.com
 6      Andrew J. Waxler (SBN 113682)
        KAUFMAN DOLOWICH & VOLUCK LLP
 7      11755 Wilshire Blvd., Suite 2400
        Los Angeles, CA 90025
 8      Tel: (310) 775-6511
        Fax: (310) 575-9720
 9      Email: awaxler@kdvlaw.com
10      Counsel for Defendant ALERUS FINANCIAL,
        N.A.
11

12                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
13
                                                 )
14      DANIELLE GAMINO,                         )   No. 5:20-cv-01126-JGB-SHK
                                                 )
15                  Plaintiff,                   )   [PROPOSED] ORDER
                                                 )   GRANTING DEFENDANT
16            v.                                 )   ALERUS FINANCIAL, N.A.’S
                                                 )   MOTION TO DISMISS
17      KPC Healthcare Holdings, Inc., et al.,   )
                                                 )   Date: November 2, 2020
18                  Defendants.                  )   Time: 9:00 a.m.
                                                 )   Judge: Hon. Jesus G. Bernal
19                                               )   Courtroom: Riverside, Courtroom 1
                                                 )
20                                               )
                                                 )
21

22

23

24

25

26
27

28
     Case 5:20-cv-01126-JGB-SHK Document 43-2 Filed 09/03/20 Page 2 of 4 Page ID #:194



 1     TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2              This matter having come before the Court on Defendant ALERUS
 3     FINANCIAL, N.A.’s (“Alerus”) Motion to Dismiss Plaintiff Danielle Gamino’s
 4     (“Plaintiff”) Complaint pursuant to Fed. R. Civ. P. 12(b)(6), the Court having
 5     considered Alerus’s motion and any opposition, and supporting documents thereto,
 6     and having heard arguments of counsel, and good cause appearing therefore,
 7              IT IS HEREBY ORDERED that:
 8              Counts I and III of Plaintiff’s Complaint are dismissed with prejudice for
 9     failure to state a claim.
10              IT IS SO ORDERED.
11

12     Dated: _____________                     __________________________________
13
                                                Honorable Jesus G. Bernal
                                                UNITED STATES DISTRICT JUDGE
14     4830-1480-7242, v. 1

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                 1
Case 5:20-cv-01126-JGB-SHK Document 43-2 Filed 09/03/20 Page 3 of 4 Page ID #:195


    1                                  PROOF OF SERVICE
    2 STATE OF CALIFORNIA     )
        COUNTY OF LOS ANGELES )
    3
               I am employed in Los Angeles County. My business address is 11755
    4 Wilshire Blvd., Suite 2400, Los Angeles, CA 90025, where this mailing occurred. I
        am over the age of 18 years and am not a party to this cause. I am readily familiar
    5 with the practices of KAUFMAN DOLOWICH & VOLUCK LLP for collection and
        processing of correspondence for mailing with the United States Postal Service.
    6 Such correspondence is deposited with the United States Postal Service the same
        day in the ordinary course of business.
    7
               On September 3, 2020, I served the foregoing documents on the interested
    8 parties in this action entitled as follows:
    9       [PROPOSED] ORDER GRANTING DEFENDANT ALERUS FINANCIAL,
                            N.A.’S MOTION TO DISMISS
   10
        [XX] by placing [ ] the original [X] true copies thereof enclosed in sealed envelopes
   11        addressed as follows:
   12                            SEE ATTACHED SERVICE LIST
   13 [      ] (BY MAIL) I placed such envelope for collection and mailing on this date
               following ordinary business practices.
   14
      [XX] (BY E-MAIL ELECTRONIC TRANSMISSION) Based on a court order
   15      or an agreement of the parties to accept service by e-mail or electronic
           transmission, I caused the documents to be sent to the person(s) at the e-mail
   16      address(es) so indicated on the attached list. I did not receive, within a
           reasonable time after the transmission, any electronic message or other
   17      indication that the transmission was incomplete or unsuccessful.
   18 [XX] (BY THE COURT’S ECF SYSTEM): I caused each such document(s) to
               be transmitted electronically by posting such document electronically to the
   19          ECF website of the United States District Court for the Central District of
               California, on all ECF-registered parties in the action.
   20
        [    ] (BY FEDEX) I am “readily familiar with the firm’s practice of collection
   21          and processing correspondence for mailing via Express Mail (or another
               method of delivery providing for overnight delivery pursuant to C.C.P. §
   22          1005(b)). Under that practice, it would be deposited with the United States
               Postal Service or other overnight delivery carrier (in this case, FedEx) on that
   23          same day with postage thereon fully prepaid at Los Angeles, California in the
               ordinary course of business.
   24
        [XX] (FEDERAL) I declare that I am employed in the office of a member of the
   25        bar of this court at whose direction the services was made.
   26          Executed on September 3, 2020, at Los Angeles, California.
   27
                                                       /s/ Susan Carty
   28
                                                       Susan Carty
Case 5:20-cv-01126-JGB-SHK Document 43-2 Filed 09/03/20 Page 4 of 4 Page ID #:196


    1                                  SERVICE LIST
    2                Danielle Gamino v. KPC Healthcare Holdings, et al.
               United States District Court Case No. 5:20-cv-01126-JGB-SHK
    3
    4   Attorneys for Plaintiff               Attorneys for Defendants
        Danielle Gamino                       KPC Healthcare Holdings, Inc.; KPC
    5
        Robert J. Barton                      Healthcare, Inc., Employees Stock
    6   Colin M. Downes Pro Hac Vice          Ownership Plan Committee, Kali Pradip
    7
        BLOCK AND LEVITON LLP                 Chaudhuri, Kali Priyo Chaudhuri,
        1735 20th Street NW                   Amelia Hippert, William E. Thomas and
    8   Washington, CA 20009                  Lori Van Arsdale
    9
        Phone: (202) 734-7046
        Fax: (617) 507-6020              Theodore M. Becker (Pro Hac Vice
   10   Email: jbarton@blockleviton.com  admitted)
   11   Email: colin@blockesq.com        Richard Pear (Pro Hac Vice admitted)
                                         Maria Rodriguez
   12   Richard E. Donahoo               MCDERMOTT WILL & EMERY LLP
   13   William E. Donahoo               2049 Century Park East, Suite 3200
        Sarah L. Kokonas                 Los Angeles, CA 90067
   14   DONAHOO AND ASSOCIATES PC Phone: (310) 277-4110
   15   440 West First Street, Suite 101 Fax: (310) 277-4730
        Tustin, CA 92780                 Email: tbecker@mwe.com
   16   Phone: (714) 953-1010            Email: rpearl@mwe.com
   17   Fax: (714) 953-1777              Email: mcrodriguez@mwe.com
        Email: rdonahoo@donahoo.com
   18   Email: wdonahoo@donahoo.com
   19   Email: skokonas@donahoo.com

   20   Attorneys for Defendant
   21   Alerus Financial, N.A.

   22   Via Email
   23   Lars Golumbic (Pro Hac Vice)
        Sarah M. Adams (Pro Hac Vice)
   24   GROOM LAW GROUP
   25   1701 Pennsylvania Avenue NW
        Washington, DC 20006
   26   Phone: (202) 857-0620
   27   Fax: (202) 659-4503
        Email: lgolumbic@groom.com
   28   Email: sadams@groom.com

                                               2
                                        PROOF OF SERVICE
